Citation Nr: 1105352	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from May 1975 to January 1982.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Veteran also initiated an appeal of the RO's May 2009 rating 
decision, in which it denied service connection for erectile 
dysfunction and knee problems and the reopening of a previously 
denied claim of entitlement to service connection for lower back 
pain.  After the RO issued a statement of the case in response, 
however, the Veteran did not perfect his appeal on these claims 
by submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) 
or any other document that may be construed as a substantive 
appeal.

The Board discusses the claim of entitlement to service 
connection for flat feet in the REMAND portion of the decision, 
below, and REMANDS this claim to RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupational and social 
impairment with deficiencies in most areas, including work, 
family relations and mood.   

2.  The Veteran's migraine headaches are very frequent and 
sometimes prolonged, but not productive of severe economic 
inadaptability.  

3.  The rating criteria reasonably describe the level of severity 
and symptomatology of the Veteran's PTSD and migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent 
evaluation for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for migraine headaches are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Notice provided in support of a service connection claim must 
inform a claimant that if a claim is granted, VA will assign the 
service-connected disability a rating and an effective date.  Id. 
at 486. 

During the course of this appeal, in January 2008, the Court held 
that, with regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).

The Court further held that, if the Diagnostic Code (DC) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  As well, the Court held that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, including competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The United States Court for the Federal Circuit (Federal Circuit) 
reviewed Vazquez-Flores on appeal and held that the statutory 
scheme did not require the notification noted above.  The Federal 
Circuit explained that the notice described in 38 U.S.C.A. § 
5103(a) need not be veteran specific and that daily life evidence 
was not statutorily mandated.  The Federal Circuit thus vacated 
the Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed for 
proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated January 2006, April 2006, February 2008, 
June 2008, August 2008, January 2009 and April 2009.  These 
letters reflect compliance with pertinent regulatory provisions 
and case law, noted above.  Therein, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also provided the Veteran all necessary 
information on effective dates.  As well, it identified the 
evidence it had received in support of the Veteran's claims and 
the evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, the RO sent some of the notice 
letters noted above after the RO initially decided the Veteran's 
claims; they were thus untimely.  The RO cured this timing defect 
later, however, by readjudicating the Veteran's claims in a 
supplemental statement of the case issued in March 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to the claims being decided, 
including service and post-service treatment records and 
employment information.  The RO also afforded the Veteran VA 
examinations, during which examiners discussed the severity of 
the Veteran's PTSD and headaches.    

II.  Analysis

The Veteran claims entitlement to higher initial and increased 
evaluations for his service-connected PTSD and migraine headaches 
and that the 30 percent evaluations assigned each of these 
disabilities do not accurately reflect the severity of the 
Veteran's psychiatric symptomatology and headaches.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In claims for increases, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when 
the factual findings show distinct time periods during which a 
claimant exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations may 
also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A.  Schedular

1.  PTSD

The RO has evaluated the Veteran's PTSD as 30 percent disabling 
under DC 9411, according to the General Rating Formula for Mental 
Disorders.  Under the General Rating Formula, a 30 percent 
disability evaluation is assignable when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent disability evaluation is assignable when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is assignable when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances ( 
including work or a worklike setting); and inability to establish 
and maintain effective relationships.

A 100 percent disability evaluation is assignable when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms noted above are meant to represent examples 
of symptoms that might be indicative of a certain rating.  The 
list is not exhaustive and, for the Board to assign a specific 
evaluation, it need not find all or even some of the symptoms 
present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
If the evidence establishes that the Veteran experiences other 
symptoms that cause occupational or social impairment equivalent 
to that which would be caused by the symptoms noted above, the 
appropriate equivalent evaluation is to be assigned.  Id. at 443; 
see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004) (embracing the Mauerhan Court's interpretation of the 
criteria for rating psychiatric disabilities).  

The Veteran asserts that the severity of his PTSD warrants the 
assignment of a 70 percent or 100 percent evaluation.  According 
to written statements he and his representative submitted in 
support of this appeal, both the Veteran's treating psychiatrist 
and a VA examiner assigned the Veteran's PTSD a Global Assessment 
of Functioning Score (GAF) of 55, which indicates moderate 
impairment.  The RO, however, considered these opinions 
incompetent and improperly found that the Veteran's PTSD symptoms 
caused only slightly impairment.  The representative argues that 
the RO should have returned the opinions to the medical 
professionals for addendum opinions, rather than providing its 
own incompetent opinion regarding the severity of the Veteran's 
PTSD.  The Veteran contends that his PTSD, considered in 
conjunction with his headaches, caused him to miss work six to 
eight days monthly during the last year.  He further contends 
that he thinks about suicide on a daily basis, at least once 
necessitating hospitalization for stabilization, is often 
depressed and has hallucinations, which affects his 
employability.  

The Veteran's assertions, considered in conjunction with other 
lay statements of record and all employment information and 
pertinent medical documents, discussed below, establish that the 
Veteran's PTSD disability picture more nearly approximates the 
criteria for a higher initial evaluation.  The Veteran's PTSD 
symptoms result in occupational and social impairment, but not 
total, with deficiencies in most areas, including work, family 
relations and mood.   

According to an undated note received in 2006 from D.E.G. , the 
Veteran's supervisor, due to the Veteran's declining medical 
conditions, his attendance and work performance have greatly 
diminished.  Allegedly, the Veteran is very detached from his 
coworkers and, at times, seems unaware of his surroundings.  
D.E.G. notes that the medication the Veteran uses on a daily 
basis causes him to act confused and fatigued.  D.E.G., who does 
not specifically refer to the Veteran's PTSD, indicates that he 
discussed with the Veteran the option of requesting medical 
retirement. 

In March 2006, A.G., a co-worker, noted that the Veteran had 
become more and more withdrawn and detached from others, often 
did not talk, appeared numb to the things around him and in his 
own world, arrived at work irritable, depressed and tired, and 
sounded hopeless, all of which affected his work efficiency.  
A.G. did not mention the Veteran's PTSD.

In May 2008, E. W., another co-worker, confirmed that the Veteran 
had physical, mental and emotional issues that made it difficult 
for him to function in his job.  E.W. indicated that the Veteran 
did not talk much, kept to himself, was always tired and in a 
world of his own, and had a particularly difficult time 
functioning when it was raining.  E.W., who did not specifically 
refer to the Veteran's PTSD, noted that the Veteran had poor 
attendance and was out of work two to three days weekly.  

The same month, E.E., another co-worker, mentioned the Veteran's 
PTSD and noted that her father too had suffered from the 
condition.  She indicated that the Veteran was withdrawn, kept to 
himself, had difficulty remembering certain job tasks done on a 
daily basis, was always tired, irritable, easy to anger and at 
odds with management because of his unavailability for work 
(seven to nine days monthly), and was not emotionally, physically 
or mentally capable of being productive.    

According to a May 2008 letter from the Veteran's mother, the 
Veteran, who was a loving, caring, humorous, active, high-
achieving person when he entered service, came back from service 
distant, suffering from multiple medical conditions, including 
sleeping difficulties, depression and irritability, and with no 
sense of humor.

In May 2008, A.J.R., Jr., a co-worker, former soldier with the 
5th Special Forces Group (Airborne) who retired as a Sergeant 
Major, and member of the 82nd Airborne Division Association and 
Special Forces Associated with continued contact with hundreds of 
war veterans, wrote that the Veteran had a combination of 
physical and/or emotional difficulties, which, at times, caused 
him to be non-productive at work and excessively absent from work 
(two days weekly).  He listed the Veteran's emotional 
difficulties as: a tendency to be withdrawn, unsupportive of the 
team and irritable when dealing with co-workers, to keep to 
himself, to appear uninterested and to exhibit mood swings.  
A.J.R., Jr. does not specifically mention the Veteran's PTSD, but 
indicates that he suggested to the Veteran that he should 
consider medical retirement.  

According to a letter from the Veteran's wife, also dated May 
2008, the Veteran misses six to eight days of work monthly due to 
migraines and PTSD symptoms.  She believes the Veteran should 
retire medically so that he could seek appropriate treatment for 
his conditions.  She confirms that the Veteran has sleeping 
difficulties and mood swings and is depressed, irritable and easy 
to anger.

In an undated letter received in 2008, D.B., a fellow soldier who 
met and became friends with the Veteran in 1980, noted that the 
Veteran had told him about his in-service stressor experience of 
losing and being unable to save his best friend from drowning.  
D.B. indicated that the Veteran had flashbacks of the incident 
and then became angry and withdrawn.  D.B. also indicated that, 
while serving in Greece in 1982, he received a letter from the 
Veteran noting that he was getting out of the service as he could 
no longer deal with it.  

In another undated letter received in October 2008, J.Y., a 
fellow soldier who met the Veteran in 1975, indicated that, at 
that time, the Veteran was funny, intelligent, very likable, and 
planning to make a career out of the military.  J.Y. recalls 
that, in 1977, they were in Panama for jungle warfare training, 
when B.C., the Veteran's best friend (soldiers called them Bama 
Boys as they were always together), drowned.  J.Y. recalls the 
Veteran changing after the incident, becoming angry, very 
emotional and distant from others, having sleeping difficulties 
and problems with other soldiers, drinking and doing things out 
of character.  J.Y. notes that he ran into the Veteran recently 
and noticed that he was still suffering, blamed himself for the 
incident and had forgotten some of the things that happened 
during that time period as well as people's names. 
 
According to pertinent medical documents of record, for years, 
the Veteran's psychiatric symptomatology greatly affected his 
ability to function both occupationally and socially.   

A medical professional first diagnosed the Veteran with PTSD and 
assigned him a GAF score of 55 in 2005.  Thereafter, the Veteran 
participated in individual and group therapy, during which time 
he reported or other medical professionals noted sleeping 
difficulties, nightmares, recurrent intrusive thoughts, 
flashbacks (often triggered by storms similar to the one in which 
his best friend died), anxiety episodes and depression.  During 
this time period, the Veteran also reported that he was working, 
but that anger had impacted his employment, family and health.  
Occasionally during group therapy, the Veteran was guarded and 
did not share his thoughts or feelings.  

During a VA PTSD examination conducted in May 2007 in support of 
this claim, a VA examiner found that the Veteran not only had 
reduced reliability and productivity due to PTSD symptoms, but 
also was deficient in most areas, including family relations, 
work and mood.  The examiner more specifically explained that the 
Veteran had a poor relationship with his spouse, co-workers and 
supervisors, limited communication with his children, was 
chronically absent from work and was irritable, suspicious and 
guarded.  The examiner assigned a GAF score of 55 and indicated 
that it represented significant impairment in social, 
occupational and family functioning.  He also indicated that 25 
to 50 percent of this impairment was related to PTSD while the 
remainder was attributable to personality factors that preexisted 
the Veteran's in-service trauma. 

The examiner did not distinguish the Veteran's PTSD symptoms from 
the noted personality factors during the examination and, since 
then, no other medical professional has made such a distinction 
when discussing the severity of the Veteran's PTSD.  Where it is 
not possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Given this case 
law, the VA examiner's May 2007 findings are sufficient to 
establish entitlement to a 70 percent evaluation under DC 9411.  
The question thus becomes whether the Veteran's PTSD has remained 
70 percent disabling since the examination, or whether a 100 
percent evaluation should be assigned the Veteran's PTSD during 
any period of time at issue in this appeal. 

During VA and private mental health visits dated since 2007, the 
Veteran continued to report symptomatology similar to that which 
was noted above and medical professionals assigned his PTSD 
(occasionally in conjunction with another psychiatric disability 
such as major depressive disorder) GAF scores ranging from 56 to 
60.  

In June 2008, S.M., M.D., a private psychiatrist the Veteran had 
been seeing since September 2007, noted that the Veteran had been 
finding it increasingly difficult to go to, and function at, 
work, that he had been out of work 50 percent of the time, and 
that he was planning on retiring from the post office soon due to 
an inability to work.  She based this opinion on symptoms the 
Veteran had been exhibiting, including nightmares and suicidal 
thoughts on a daily basis, intrusive thoughts throughout the day, 
particularly when it rained, flashbacks, sleeping and 
concentration difficulties, irritability, a loss of interest in 
most activities, a sporadic appetite, hypervigilance and a 
tendency to startle easily. 

In September 2008, D.B., Ph.D., a private psychologist the 
Veteran had been seeing since October 2007, noted that the 
Veteran had been taking three medications for his PTSD symptoms, 
including depression and reactivity to trauma triggers, and that 
his prognosis for resolution of his PTSD was poor.

Based on these opinions, it appears that the Veteran's PTSD has 
remained 70 percent disabling since the May 2007 VA examination.  
At no time, however, has it been totally disabling both 
occupationally and socially.

As previously indicated, since the Veteran first began 
participating in therapy for his PTSD in 2005, he has reported 
being employed, albeit occasionally on a part-time basis or while 
on disability leave under the Family Medical Leave Act of 1993 
(FMLA).  In 2006, he applied for leave under FMLA, but based on 
chronic migraines, not PTSD.  

According to PS Forms 3971, from October 2006 to September 2008, 
the Veteran was absent from work close to 100 days.  (Records of 
these absences do not specify the cause thereof).  During this 
time period, including in May 2007 and April 2008, a physician 
certified that the Veteran's medical status remained unchanged 
since the last FMLA certification and noted that the Veteran was 
suffering from migraine headaches, low back pain and degenerative 
joint disease.  In October 2007, another physician certified that 
the Veteran may be able to work eight hours daily if he avoided 
overstraining.  No medical professional mentioned the Veteran's 
PTSD.

Eventually the Veteran's leave ran out and the Veteran's employer 
denied further requests for such leave, including under FMLA.  In 
September 2008, the employer advised the Veteran that any future 
absence would be recorded as Absent Without Official Leave 
(AWOL).  Since then, the Veteran has continued working for the 
postal service, allegedly in a part-time capacity.  According to 
a VA Form 21-4192 received in April 2009, the Veteran received 
wages of $1,664.42 during a pay period ending that month.  

During the May 2007 VA PTSD examination, the examiner 
specifically found that the Veteran did not have total 
occupational and social impairment due to his PTSD.  Given this 
fact and because there is no evidence of record indicating 
otherwise, an initial schedular evaluation in excess of 70 
percent may not be assigned under DC 9411.

2.  Migraine Headaches

The RO has evaluated the Veteran's headaches as 30 percent 
disabling pursuant to DC 8100, which governs ratings of 
migraines.  DC 8100 provides that a 30 percent evaluation is 
assignable for characteristic prostrating attacks occurring on an 
average of once monthly over the last several months.  A 50 
percent evaluation is assignable for very frequent, completely 
prostrating and prolonged attacks of migraines productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2010).

According to written statements the Veteran submitted during the 
course of this appeal, his headaches have worsened, becoming so 
severe, they occasionally necessitate visits to the emergency 
room, frequently necessitate visits to his primary care provider, 
incapacitate him for hours to days (sometimes up to three days), 
cause him to miss work quite often and interfere with his ability 
to have a normal, productive life, including with regard to 
family relationships.  Allegedly, due to the frequency (four to 
seven times monthly) and severity (completely prostrating, 
causing severe economic inadaptability) of his headaches, they 
should be rated at least 50 percent disabling. 

The Veteran's assertions, considered in conjunction with other 
lay statements of record and all employment information and 
pertinent medical documents, establish that the Veteran's 
headache disability picture does not more nearly approximate the 
criteria for an increased evaluation.  Although, as explained 
below, the Veteran's migraine headaches are very frequent, 
characteristically prostrating and sometimes prolonged, they, 
alone, are not productive of severe economic inadaptability. 

According to the other lay statements the Veteran submitted in 
support of this claim, the Veteran's headaches, in conjunction 
with other disabilities, indeed have affected his employment, 
but, alone, not severely.  D.E.G., the Veteran's supervisor, 
notes in an undated statement received in 2006 that, due to the 
Veteran's declining medical conditions, his attendance and work 
performance have greatly diminished.  D.E.G. also notes that the 
medication the Veteran uses on a daily basis causes him to act 
confused and fatigued.  D.E.G., who does not specifically refer 
to the Veteran's headaches, indicates that he discussed with the 
Veteran the option of requesting medical retirement. 

In March 2006, A.G., a co-worker, noted that the Veteran arrived 
at work irritable, depressed and tired, which affected his work 
efficiency.  A.G. did not mention the Veteran's headaches.

In May 2008, E. W., another co-worker, confirmed that the Veteran 
had physical, mental and emotional issues that made it difficult 
for him to function in his job.  E.W., who did not specifically 
refer to the Veteran's headaches, noted that the Veteran had poor 
attendance and was out of work two to three days weekly.  

The same month, E.E., another co-worker, confirmed that the 
Veteran's medical conditions affected him at work and noted that 
the Veteran missed work on average seven to eight days monthly.  
She discussed the Veteran's PTSD, but not his headaches.  

According to a May 2008 letter from the Veteran's mother, the 
Veteran, who was a loving, caring, active, high-achieving person 
when he entered service, came back from service distant and 
suffering from multiple medical conditions, including bad 
headaches.

In May 2008, A.J.R., Jr., a co-worker, former soldier with the 
5th Special Forces Group (Airborne) who retired as a Sergeant 
Major, and member of the 82nd Airborne Division Association and 
Special Forces Associated with continued contact with hundreds of 
war veterans, wrote that the Veteran had a combination of 
physical and/or emotional difficulties, which, at times, caused 
him to be non-productive at work and excessively absent from 
work.  A.J.R., Jr. does not specifically mention the Veteran's 
headaches, but indicates that he suggested to the Veteran that he 
should consider medical retirement.  

According to a letter from the Veteran's wife, also dated May 
2008, the Veteran misses six to eight days of work monthly due to 
migraines and PTSD symptoms.  She believes the Veteran should 
retire medically so that he could seek appropriate treatment for 
his conditions.  

According to pertinent medical documents of record, for years, 
including during service, the Veteran functioned fine despite 
headaches he and medical professionals described as severe.

For instance, during service, the Veteran had severe headaches, 
which appeared to worsen when he was under stress, but they did 
not interfere with his service duties.  He often sought 
treatment, including medication, therefor.  In August 1978, 
during a periodic examination, an examiner noted that the Veteran 
had had tension headaches daily for the last two months.  In 
1981, during a separation examination, an examiner noted that the 
Veteran had frequent headaches with dizziness.  Again, however, 
there is no indication in the service treatment or personnel 
records that these headaches interfered with his service duties.  

Following discharge, beginning in 1987 during a VA examination, 
the Veteran again complained of headaches and reported that he 
had failed a postal employment inspection due to hypertension, 
which he believed was related to the headaches.  

Since 2001, the Veteran has continued to report headaches on a 
fairly regular basis, sometimes up to five monthly.  At least 
once, he reported improvement.  More often than not, however, he 
reported that his headaches had not improved with medication.  In 
October 2001, he noted that he worked in the postal service and 
had been on disability insurance for two years, but planned to go 
back to work.  The record is unclear regarding the nature of the 
disability for which the benefits were being paid.  

In March 2005 and October 2006, the Veteran presented to an 
emergency room complaining, in part, of headaches of four days 
duration.  In March 2005, he indicated that he had had headaches 
in the past that felt similar, but not ones lasting as long.  At 
the time, he reported being employed with the postal service.  A 
medical professional prescribed medication for hypertension and 
headaches, but the latter did not improve.  The Veteran then 
returned to the VA for further treatment.  A CT scan and 
neurological testing revealed no abnormalities.  In October 2006, 
he was admitted because he complained of other symptoms, 
including chest pain.   

In 2006, shortly after filing a claim for an increased evaluation 
for headaches, the Veteran applied for leave under FMLA based on 
chronic migraines.  A medical professional provided some 
clarification in this regard.  In certifying the application, she 
indicated that the Veteran's chronic migraines required frequent 
visits (every three to six months) to a primary care provider, 
last caused the Veteran to miss work for four days in June 2006, 
necessitated one to three days off during migraine attacks, and 
manifested four to five times monthly.  The medical professional 
also noted that the medication the Veteran took for migraines 
caused drowsiness.  

According to PS Forms 3971, from October 2006 to September 2008, 
the Veteran was absent from work close to 100 days.  (Records of 
these absences do not specify the cause thereof).  According to 
the Veteran, he initially had sufficient earned sick and annual 
leave and leave without pay under FMLA to compensate for these 
absences such that he was not in jeopardy of losing his job or 
being reprimanded.  During this time period, including in May 
2007 and April 2008, a physician certified that the Veteran's 
medical status remained unchanged since the last FMLA 
certification and noted that the Veteran was suffering from 
migraine headaches, low back pain and degenerative joint disease.  
In October 2007, another physician certified that the Veteran may 
be able to work eight hours daily if he avoided overstraining.  

After using his annual and sick leave, the Veteran allegedly 
covered his absences under FMLA by using leave without pay.  
Eventually that too ran out and the Veteran's employer denied 
further requests for any sort of leave, including FMLA. In 
September 2008, the employer advised the Veteran that any future 
absence would be recorded as AWOL.  Since then, the Veteran has 
continued working for the postal service, allegedly in a part-
time capacity.  According to a VA Form 21-4192 received in April 
2009, the Veteran received wages of $1,664.42 during a pay period 
ending that month.  

Although when the Veteran first applied to invoke FMLA in 2006, 
the certifying medical official based her certification solely on 
the Veteran's headaches, according to medical documents dated 
thereafter, it is clear that, at that time and since then, the 
Veteran had or has had multiple disabilities interfering with his 
ability to work.  For instance, as previously indicated, during 
the FMLA period, two medical professionals who provided follow-up 
certifications recognized occupationally impairing back and joint 
problems as significant.  Also, in June 2008, a private 
psychiatrist acknowledged that the Veteran had difficulties 
working, but attributed such difficulties to psychiatric 
symptomatology without mentioning the Veteran's headaches. In 
addition, during a VA examination conducted in April 2009, an 
examiner found that the Veteran had full-time status, but worked 
only 20 hours weekly due to knee, foot and back pain.  

The Veteran's migraine headaches are clearly very frequent, 
characteristically prostrating and sometimes prolonged.  However, 
they, alone, are not productive of severe economic 
inadaptability.  Accordingly, the Board may not assign the 
headaches the next higher schedular/maximum evaluation of 50 
percent.   

The criteria for entitlement to an increased schedular evaluation 
for migraine headaches are not met.  The evidence in this case is 
not in relative equipoise.  Rather, as a preponderance of the 
evidence this claim, the benefit-of-the-doubt rule is not for 
application and the claim must be denied.

B.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the adjudicator must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

A total disability evaluation based on individual unemployability 
(TDIU) is also a component of a claim for a higher initial or 
increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU may be granted when a Veteran's service connected 
disabilities are rated less than total, but prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Federal Circuit has recently held 
that TDIU is not raised in an increased rating claim unless the 
Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 
1106 (Fed. Cir. 2009).  

In this case, the Veteran has raised the question of whether he 
is entitled to higher initial and increased evaluations for PTSD 
and migraine headaches on an extraschedular basis.  Referral is 
not necessary, however, because the schedular criteria reasonably 
describe the level of severity and symptomatology of each 
disability.  With regard to the PTSD, the criteria contemplate 
not only the nature of the Veteran's psychiatric symptomatology, 
but also how the symptomatology affects his ability to function 
occupationally and socially.  With regard the headaches, the 
criteria contemplate not only the frequency and severity thereof, 
but the effect the disability has on the Veteran's ability to 
function occupationally.  Given this fact, the Board need not 
proceed further by determining whether either disability picture 
involves the other related factors noted in 38 C.F.R. 
3.321(b)(1).

The Veteran also raises the question of whether he is entitled to 
a TDIU.  The RO denied the Veteran entitlement to this benefit in 
a rating decision dated May 2009 and, since then, the Veteran has 
not appealed the decision.  Regardless, by his own admission, he 
is employed.  According to employment information of record, 
although he works two to three days weekly, his employment is 
gainful (producing more income than is considered poverty level).  
As such, consideration of a TDIU claim is not warranted. 


ORDER

An initial 70 percent evaluation for PTSD is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.


REMAND

As previously indicated, VA must assist a claimant in obtaining 
and fully developing all of the evidence relevant to his claim.  
In this case, with regard to the claim being remanded, VA has not 
yet provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice him in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, during the course of the appeal, the RO afforded 
the Veteran a VA examination of his feet, but the report of that 
examination is inadequate to decide this claim.  Service 
treatment records establish that the Veteran reported foot pain 
on multiple occasions and was issued orthotics and diagnosed with 
fallen arches and calluses on his heels during service.  Post-
service treatment records establish that, during the course of 
this appeal, the Veteran received treatment for foot pain, used 
orthotics and was diagnosed with pes planus and plantar 
fasciitis.  

Although the Veteran initially claimed service connection for 
flat feet and the RO characterized the foot disability at issue 
as such, the Veteran has since discussed the disability more 
broadly and made clear that he is seeking service connection for 
a foot disability, however diagnosed, that he believes initially 
manifested during service as pain.  He asserts that he has had 
the pain since it initially manifested.  According to the medical 
opinion of a physician's assistant, provided in April 2009, 
however, the slight pes planus from which the Veteran suffers 
would not cause pain. ("Most patients with pes planus do not 
have pain.")  Based on this finding, the examiner concluded that 
plantar fasciitis, which was not diagnosed until after service, 
was causing the pain, not pes planus.  The examiner then 
indicated that the Veteran's current pes planus was not caused or 
aggravated by or the result of the Veteran's active service.  

The examiner's opinion does not explain why, if the Veteran is 
one of the "most" who do not experience pain secondary to pes 
planus, a medical professional noted such pain during service 
secondary to fallen arches, which is similar to pes planus, a 
condition involving lowered arches.  Clearly the Veteran was 
experiencing foot pain even in the absence of evidence of plantar 
fasciitis.  The question is thus whether the foot disability that 
was then causing the pain still exists today and, if not, why.  
The Veteran was seen for such condition twice during service and, 
on one occasion, a medical professional characterized the 
Veteran's arches as severely fallen, allowing virtually no 
support.  

In addition, during a VA outpatient treatment visit in September 
2008, the Veteran and his podiatrist discussed the possibility of 
the Veteran undergoing foot surgery.  In December 2008, the 
Veteran reported that he had recently undergone such surgery.  
There are, however, no records of it in the claims file, or any 
medical records dated between the September 2008 and December 
2008 treatment visits.  Records of the reported foot surgery are 
pertinent to the claim being remanded.

This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of the Veteran's 
recent foot surgery (dated since September 
2008).

2.  Arrange for the Veteran to undergo a VA 
examination by a foot specialist in support 
of his claim for service connection for pes 
planus.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then proceed in 
following the instructions below:

a) Record in detail the Veteran's 
in-service and post-service 
history of foot pain and other 
foot symptomatology;  

b) Diagnose all foot disorders 
shown to exist, including, if 
appropriate, pes planus and 
plantar fasciitis;  

c) Based on all of the evidence 
of record, including the 
Veteran's reported history of 
observable symptoms, offer an 
opinion as to whether any foot 
disorder is at least as likely as 
not related to the Veteran's 
active service, including 
documented foot pain; 

d) Provide rationale, with 
specific references to the 
record, for the opinion 
expressed; and

e) If the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that would 
aid in providing such opinion.

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


